IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00264-CV

                   IN THE MATTER OF T.V., A JUVENILE



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-0255-J


                          MEMORANDUM OPINION


      T.V. filed a motion to dismiss his appeal. See TEX.R.APP.P. 42.1(a). Dismissal of

this appeal would not prevent a party from seeking relief to which it would otherwise

be entitled. The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 16, 2015
[CV06]
In the Matter of T.V., a Juvenile v.   Page 2